DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 29, 31, 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reitz, U.S. 5,911,278.
Reitz discloses (claims 15 and 26) an apparatus for extracting gas from a reservoir, comprising: a well bore (fig 1 22), having a distal end in contact with the gas reservoir (fig. 2, 30; col. 6, lines 34-39), a proximal end (fig 1, system 20) above the earth's surface (fig. 1, 24), a well bore length and a well bore cross sectional area; and a surface flow line (fig. 1, sales line; col. 8, lines 51-55) connected to the proximal end of the well bore and extending distally away from the well bore; and wherein the apparatus is configured to extract gas from the reservoir based on a naturally occurring pressure less than 200 PSI (col. 14, lines 18-21).
Reitz discloses (claims 16 and 27) the well bore cross sectional area is substantially the same (col. 6, lines 51-53; the disclosure does not disclose a variable diameter casing) throughout the length of the well bore.
Reitz discloses (claim 17) a cross sectional area of the surface flow line (fig. 1, area of the sales line above casing 32 extending from valve 114 is larger than casing 32) is larger than the well bore cross sectional area.
Reitz discloses (claim 18) at least one stage of compression (col. 4, lines 17-25) connected to the surface flow line and configured to compress contents of the surface flow line as the contents pass distally away from the well bore.
Reitz discloses (claim 19) the at least one stage of compression is configured such that an inlet pressure is approximately 0 PSI to approximately 10 PSI lower (col. 7, lines 56-60) than a flowing pressure of the well bore at the proximal end.
Reitz discloses (claims 20 and 28) the well bore is substantially circular (bore hole 22 and casing 32, fig. 3 and 4).
Reitz discloses (claims 21 and 29) the well bore cross sectional area is at least 20 square inches (col. 6, lines 51-54; the radius of 5.5 squared times pi meets the range).
Reitz discloses (claims 23 and 31) the well bore is comprised of a production casing (col. 8, lines 51-55; casing 32 is connected to the sales line) of an existing well (22).
Reitz discloses (claims 24 and 32) the well bore cross sectional area (22, fig. 3 and 4) is substantially equivalent to a cross sectional area of the production casing (32).
Reitz discloses (claims 25 and 33) the well bore cross sectional area is equivalent to a tubing/casing annulus (annulus between casing 32 and interior tubing; fig. 3).
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reitz, U.S. 5,911,278 in view of Wilde et al. 9,127,774.
Reitz discloses the well bore cross sectional area is at least 20 square inches as noted above but does not disclose the area is 30 square inches Wilde et al. teaches that it is common in a similar system to have casing in the range of 4.5 – to 7 inches which is greater than 30 square inches.17 
It would have been obvious to one having ordinary skill in the art to use a large casing size a needed to achieve predictable results particular to the application. Moreover a change in size of a prior art device is a design choice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 25, 26, 27, 28, 29, 30 and 32 of U.S. Patent No. 9,951,592. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 includes all the limitations of pending claims 15, 17, 18 and 19.
Patented claim 2 includes all the limitations of pending claim 16.
Patented claims 3, 4, 5, 6, 7 and 8 include all the limitations of pending claims 20, 21, 22, 23, 24 and 25 respectively.
Patented claims 26, 27, 28, 29, 30, 31, 32 include all the limitations of pending claims 26, 27, 28, 29, 30, 31, 32 and 33 respectively.

Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 15 of U.S. Patent No. 10,876,382. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 includes all the limitations of pending claims 15, 17, 18 and 19.
Patented claim 3 includes all the limitations of pending claim 16.
Patented claims 4-9 include all the limitations of pending claims 20-25 respectively.
Patented claims 1 and 15 include all the limitations of pending claim 26.
Patented claims 3-9 include all the limitations of pending claims 27-33 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 June 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676